Fourth Court of Appeals
                                   San Antonio, Texas

                                         March 15, 2018

                                      No. 04-18-00110-CV

   NEW SAN ANTONIO SPECIALTY HOSPITAL, LLC d/b/a LifeCare Hospitals of San
                              Antonio,
                             Appellants

                                                v.

                                     Douglas B. JACKSON,
                                           Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI21001
                        Honorable Stephani A. Walsh, Judge Presiding


                                         ORDER

        On March 12, 2018, the attorneys representing appellant and appellee in this case filed a
Joint Motion to View and Obtain a Copy of the Sealed Record. In the motion, the attorneys
requested access to Volume 4 of the record, which is sealed. After considering the parties’ joint
motion, we GRANT the attorneys’ request IN PART and direct the attorneys to contact the
Clerk of this court to make arrangements to view the sealed record at the Fourth Court of
Appeals, 300 Dolorosa, Suite 3200, San Antonio, Texas, during normal business hours. The
parties, however, are not allowed to make copies of the sealed record or remove any portion of
the sealed contents from the court’s location. All parties and their attorneys are ORDERED: (1)
to fully comply with the instructions provided by the Clerk of this court regarding their access to
the sealed record; and (2) not to share the contents of the sealed record with any person except to
the extent necessary to prepare their respective briefs.

        In the event appellant or appellee reference the sealed record in their respective briefs,
they are ORDERED to (1) file their respective briefs in paper form only, (2) with a cover letter
informing the Clerk of this court that the brief references the sealed record. See TEX. R. APP. P.
9.2(c)(3) (exception to electronic filing for documents under seal).
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of March, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court